                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


MARCO HERRERA,                                 §
On Behalf of Himself and All Others            §
Similarly Situated,                            §                  SA-16-CV-00526-FB
                                               §
                  Plaintiffs,                  §
                                               §
vs.                                            §
                                               §
SCHLUMBERGER TECHNOLOGY                        §
CORPORATION,                                   §
                                               §
                  Defendant.                   §



                          REPORT AND RECOMMENDATION
                       OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

       This Report and Recommendation concerns Plaintiff‘s Unopposed Motion for Approval

of Confidential Settlement Agreement [#79]. All pretrial matters in this case have been referred

to the undersigned for disposition pursuant to Western District of Texas Local Rule CV-72 and

Appendix C [#4]. The undersigned has authority to enter this recommendation pursuant to 28

U.S.C. § 636(b)(1)(B). By their motion, Plaintiffs inform the Court that the parties desire to

compromise and settle this lawsuit and ask the Court to approve their confidential settlement

agreement and dismiss this case with prejudice. The parties submit for the Court‘s review a

sealed copy of their Settlement Agreement.         For the reasons that follow, the undersigned

recommends Plaintiff‘s motion be granted.

                                          I. Analysis

       On June 7, 2016, Plaintiff Marco Herrera brought this action on behalf of himself and all

others similarly situated against Defendant Schlumberger Technology Corporation, a nationwide

                                               1
oil and gas conglomerate, seeking unpaid overtime compensation and other damages pursuant to

the Fair Labor Standards Act (―FLSA‖), 29 U.S.C. § 201, et seq. On April 3, 2017, the Court

conditionally certified Plaintiff‘s lawsuit as a collective action comprised of all cement field

specialists employed by Defendant in Texas in the past three years who were paid on a salary

plus bonus basis without overtime compensation [#34]. Numerous additional Plaintiffs opted

into the lawsuit after conditional certification, and the parties engaged in discovery. On October

24, 2018, the parties informed the Court that they had settled their dispute [#77] and thereafter

filed the motion for settlement approval that is the subject of this report and recommendation.

       ―When employees bring a private action for back wages under the FLSA, and present to

the district court a proposed settlement, the district court may enter a stipulated judgment after

scrutinizing the settlement for fairness.‖ Lynn’s Food Stores, Inc. v. United States, 679 F.2d

1350, 1353 (11th Cir. 1982). Under Lynn’s Food Stores, the reviewing court must determine

that the settlement is a ―fair and reasonable resolution of a bona fide dispute over FLSA

provisions.‖ Alaniz v. Maxum Petroleum Operating Co., Inc., No. SA-15-CV-00373-XR, 2016

WL 6462206, at *1 (W.D. Tex. Oct. 31, 2016) (citing Lynn’s Food Stores, 679 F.3d at 1355).

The Fifth Circuit has held that ―[n]ot every FLSA settlement requires court approval, however,

as ‗parties may reach private compromises as to FLSA claims where there is a bona fide dispute

as to the amount of hours worked or compensation due.‘‖ Id. (citing Martin v. Spring Break ‘83

Prods., L.L.C., 688 F.3d 247, 255 (5th Cir. 2012)).

       The reach of Martin is unclear, as the circumstances in that case involved unique facts—a

retroactive evaluation of a previously executed, privately entered FLSA settlement that was

negotiated by lawyers prior to any lawsuit being filed. See id. Additionally, the parties‘ dispute

in Martin concerned the number of hours worked and the rate of pay and not substantive FLSA



                                                2
rights themselves (e.g., whether an employee is exempt). See id.; cf. Bodle v. TXL Mortg. Corp.,

788 F.3d 159 (5th Cir. 2015) (declining to extend Martin to private settlement agreement

negotiated during a state-court non-FLSA action). Post Martin, some district courts in this

Circuit have continued to follow the Lynn’s Foods approach, and these courts review FLSA

settlement agreements for fairness where parties request an ex-ante fairness review of a

settlement negotiated during active FLSA litigation. See, e.g., Cox v. Sunflower Cty. Consol.

Sch. Dist., No. 4:16-CV-192-DMB-JMV, 2017 WL 3584916, at *2 (N.D. Miss. Aug. 18, 2017);

Abernathy v. Becon Constr. Co., No. 1:14-CV-466, 2016 WL 7427024, at *1 (E.D. Tex. Dec. 16,

2016), report and recommendation adopted, No. 1:14-CV-466, 2016 WL 7374420 (E.D. Tex.

Dec. 20, 2016); Alaniz, 2016 WL 6462206, at *1. Given the ambiguity regarding the reach of

Martin, that the parties are requesting their proposed agreement be reviewed, and that it is still

common practice for some district courts in this Circuit to review FLSA settlements, the Court

will review the parties‘ proposed settlement for reasonableness in this case.

        The parties assert that the settlement is a fair and reasonable resolution of a bona fide

dispute between the parties over wages owed to Plaintiffs. Plaintiffs alleged that Defendant

failed to properly pay them overtime compensation by misclassifying them as exempt from the

FLSA‘s overtime requirements. Defendant denied Plaintiffs‘ allegations and maintained that

Plaintiffs were properly characterized as exempt under the executive exemption, the

administrative exemption, the highly compensated employee exemption, the Motor Carrier Act

exemption, and the combination exemption based upon the primary job duties that they

performed and the fact that some of the Plaintiffs earned over $100,000 per year. Defendant also

states that it intended to file a motion to decertify the class certified by the Court on the basis that

Plaintiffs were not similarly situated so as to qualify for a collective action. Finally, Defendant



                                                   3
also contested Plaintiffs‘ assertion that Defendant acted willfully so as to trigger the longer three-

year statute of limitations, and the parties disagreed as to whether Defendant acted in good faith

and the application of the FLSA‘s liquidated damages provision. These contested issues indicate

a bona fide dispute among the parties on multiple issues of law; if Defendant prevailed on some

or all of these legal points, certain class members would be entitled to far less back wages than

they claim they were owed, or even no back wages at all.

       The settlement proposed is also fair and reasonable. The settlement agreement was

negotiated by able attorneys and reflects an arms‘ length compromise of the disputed claims.

The agreement was signed by the representative Plaintiff, Marco Herrera.

                              II. Conclusion and Recommendation

       Based on the foregoing, the undersigned finds that the proposed settlement is a fair and

reasonable resolution of a bona fide dispute between the parties over wages owed to Plaintiffs.

IT IS THEREFORE RECOMMENDED that Plaintiff‘s Unopposed Motion for Approval of

Confidential Settlement Agreement [#79] be GRANTED.

                 III. Instructions for Service and Notice of Right to Object/Appeal.

       The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a ―filing user‖ with the clerk of court, or (2) by mailing a copy to those not registered by certified

mail, return receipt requested. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The party shall file

the objections with the clerk of the court, and serve the objections on all other parties. A party

filing objections must specifically identify those findings, conclusions or recommendations to



                                                  4
which objections are being made and the basis for such objections; the district court need not

consider frivolous, conclusive or general objections. A party‘s failure to file written objections

to the proposed findings, conclusions and recommendations contained in this report shall bar the

party from a de novo determination by the district court. Thomas v. Arn, 474 U.S. 140, 149–52

(1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000). Additionally, failure to

file timely written objections to the proposed findings, conclusions and recommendations

contained in this report and recommendation shall bar the aggrieved party, except upon grounds

of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal

conclusions accepted by the district court. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415,

1428–29 (5th Cir. 1996) (en banc).

       SIGNED this 14th day of December, 2018.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE




                                                5
